                                                                 U.S. DISTRICT COURT
  Case 4:19-cv-00344-A Document 14 Filed 05/16/19     Page 1NORTHERN
                                                             of 2 PageID    172
                                                                     DISTR JCT OF TEXAS
                                                                     FILED
                IN THE UNITED STATES DISTRICT C URT               MAY 1 6 2019
                     NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                                      ,· l   CLERK, U.S, DISTRICT COURT
                                                               By-~fi=7.""""-­
GREAT LAKES INSURANCE SE,              §                 ~~~~~_::b~ep~"~'Y~~~~~-
                                       §
           Plaintiff,                  §
                                       §
VS,                                    §     NO, 4:19-CV-344-A
                                       §
PK YACHT OPERATIONS, LLC,              §
                                       §
           Defendant.                  §


                                     ORDER

      Came on for consideration the application of Aaron

Dmiszewicki ("Dmiszewicki") for admission pro hac vice in the

above-captioned matter.      The court finds that the application

should be granted.      Therefore,

      The court ORDERS that Dmiszewicki's application for

admission pro hac vice be, and is hereby, granted, and that

Dmiszewicki be, and is hereby, granted leave to appear pro hac

vice, along with local counsel, on behalf of plaintiff, Great

Lakes Insurance SE,     in this action.       The court directs the clerk

of the court to deposit the application fee into the account of

the Non-Appropriated Fund of this court.
  Case 4:19-cv-00344-A Document 14 Filed 05/16/19   Page 2 of 2 PageID 173


     The court further ORDERS that,      if Dmiszewicki has not

already done so, Dmiszewicki register as an ECF user of this

court within fourteen days. See Local Civil Rule LR 5.l(f).

     SIGNED May 16, 2019.
                                         I




                                                        rict Judge




                                    2
